Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement Nos. 333-137099, 333-140105 and 333-142013 on Forms S-3, Registration Statement Nos. 333-64495, 333-33481, 333-149882 and 333-125863 on Forms S-8 of our reports dated March 10, 2009, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in this Annual Report on Form 10-K of Altair Nanotechnologies, Inc. and subsidiaries for the year ended December 31, /s/ Perry-Smith LLP Sacramento,
